Title: From John Adams to Robert R. Livingston, 13 August 1783
From: Adams, John
To: Livingston, Robert R.


          Sir.
            Paris August 13. 1783.
          The Question before the French Cabinet, whether they shall involve themselves in a War against two Christian Empires, in order to support a Turkish one is of a Serious Nature on many Accounts—If the Turks should be driven out of Europe, France would lose some of the Levant Trade and some of the coasting Trade of Italy: and these commercial and Naval Considerations are reinforced by others which lie deeper in the human heart, the ancient Rivalry between the great Houses of Bourbon and Austria, and between the vast Countries of Germany and France, and between all the lesser Powers which depend upon them. To these Considerations is to be added, that an Austrian Princess is now upon the Throne of France, to whom it is no doubt a melancholy Consideration, that there is Danger of a War, between an Husband & a Brother.
          The City Politicians are looking out for Alliances with Prussia, Holland, and even England but can find none—It cannot be expected that either will engage. Yet the French Minister has gone far towards compromising his Master, by augmenting the Army to a War establishment, and by threat’ning to shut up the Mediterranean Sea. In this Posture of Affairs it is not surprising that there should be a Fermentation at Versailles and since my return to Paris, I find it is the general Topick of Conversation. Monsieur de Breteuil, late Embassador at the Court of Vienna, who is supposed to be esteemed by the Queen and connected with her Friends, is lately, about a Fortnight ago, called to the Kings Council and the Marshall de Castries who is in the same Interest, is said to be new modelling the subordinate offices in his Department.
          From these, and many other Considerations it is generally concluded that Mr: de Vergennes’s Continuance in the Ministry is precarious. Mr: Hartley last night, and to Day, began Conversation with me upon the Subject, and is very Sanguine that this Minister will continue in Place but a very short time, and assures me that the Duke of Manchester is of the same Opinion. I pretend to form no Opinion, because I have ever carefully avoided Conversations and Connections which might be misinterpreted into an Attachment to Persons or Parties in this Kingdom. I know that for the last Nine Months many sensible People have thought this Minister in a tottering Situation. Others think he will weather out the storm, which all Parties agree is preparing for him. Time will discover. One Thing is agreed on all hands, that he is not in favour with the Queen, and as he has taken up the Cause in a pretty high Tone against the Emperor and Empress, if he should now be displaced, Congress I think may infer from it, that France will not take a Part in the War. On the Contrary if he remains it is probable she will.
          With great Esteem, I have the Honour to be, sir / your most obedient and most humble servant
          John Adams.
        